Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a valve stopper configured to limit an amount of a deflection of the valve body, wherein the valve stopper has a plurality of support portions that are configured to support the valve body from a same one of the opposite sides in the axial direction, at positions different from one another both in a radial direction and in the axial direction, the valve case has a cylindrical case portion, the facing portion protruding inward in the radial direction from an inner periphery of the case portion, a diameter of the free end of the valve body is larger than a diameter of an outer peripheral edge of the valve stopper, the outer peripheral edge being one of the plurality of support portions that is provided on an outermost peripheral side among the plurality of support portions, and the outer peripheral edge of the valve stopper abuts a vicinity of the free end of the valve body to support the valve body when the valve body deflects.
As to claim 4, the prior art of record, taken alone or in combination, fails to disclose or render obvious a valve stopper configured to limit an amount of a deflection of the annular valve body; a main valve case in which a passage in series with the gap is formed, and a main valve body stacked on the main valve case, the main valve body being configured to open and close the passage, wherein the valve stopper has a plurality of support portions that are configured to support the annular valve body, at positions different from one another both in a radial direction and in the axial direction, the valve case has a cylindrical case portion, the facing portion protruding inward in the radial direction from an inner periphery of the case portion, and a diameter of the free end of the annular valve body is larger than a diameter of an outer peripheral edge of the valve stopper, the outer peripheral edge being one of the plurality of support portions that is provided at an outermost peripheral side among the plurality of support portions. 
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious  and a valve stopper configured to limit an amount of a deflection of the valve body; and a spacer that is interposed between the annular valve body and the valve stopper, wherein the valve stopper has a plurality of support portions that are configured to support the valve body from a same one of the opposite sides in the axial direction, at positions different from one another both in a radial direction and in the axial direction, the valve stopper has at least two stopper members having different inner or outer diameters, and a plate thickness of one of the at least two stopper members abutting the spacer is larger than a plate thickness of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657            

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657